Citation Nr: 0017566	
Decision Date: 07/03/00    Archive Date: 07/11/00

DOCKET NO.  99-03 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for arteriosclerotic heart 
disease, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1944 to 
January 1975.  This matter arises from a February 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, which denied the benefit 
sought.  The veteran filed a timely appeal, and the case has 
been referred to the Board of Veterans' Appeals (Board) for 
resolution.  


REMAND

The veteran currently maintains that the severity of his 
service-connected arteriosclerotic heart disease warrants 
assignment of an evaluation in excess of 30 percent.  
Historically, service connection for arteriosclerotic heart 
disease was granted by a January 1976 rating decision, and a 
30 percent evaluation was assigned, effective from February 
1, 1975.  In September 1997, the veteran submitted a claim 
for an increased rating for his service-connected cardiac 
disability contending, in substance, that he had experienced 
dizziness, fatigue, edema of the lower extremities, and heart 
fluttering.  He maintained that his overall disability 
picture had increased in severity since the time it had last 
been evaluated.  

Pursuant to his claim for an increased evaluation, the 
veteran underwent a VA rating examination in December 1997.  
However, shortly after the veteran underwent that 
examination, the applicable evaluative criteria for rating 
arteriosclerotic heart disease were revised by a regulatory 
amendment which became effective from January 12, 1998.  See 
61 Fed. Reg. 65,207-65,244 (1998).  After the claim for an 
increased evaluation was denied in February 1998, and after 
the veteran submitted a notice of disagreement, the RO issued 
a statement of the case (SOC) in March 1998.  That SOC 
addressed both the former and the revised rating criteria.  
See generally Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991) (where law or regulations governing a claim change 
while claim is pending, version most favorable to the 
claimant applies, absent congressional intent to the 
contrary).  

Although the RO evaluated the veteran's cardiac disability 
under both the former and the revised rating criteria, the 
rating examination of December 1997 only contained clinical 
findings pertinent to the former rating criteria.  The 
findings contained in the examination report did not address 
the revised rating criteria.  The Board also observes that, 
after the SOC was issued in March 1998, the veteran submitted 
additional clinical records dating from August 1975 through 
April 1998.  However, there is no indication that those 
records were considered in connection with the veteran's 
claim for an increased rating for arteriosclerotic heart 
disease.  

Accordingly, the Board finds that further evidentiary 
development is necessary.  The veteran should be afforded an 
additional VA rating examination which addresses both the 
former and the revised rating criteria.  In addition, in 
readjudicating the veteran's claim for an increased rating, 
the RO should review the clinical records received after the 
March 1998 SOC was issued, and should also take any other 
relevant treatment records submitted into consideration.  

Therefore, this case is REMANDED for the following action:  

1.  The RO should contact the veteran, 
and after obtaining any necessary 
authorization, should obtain and 
associate with the claims file all 
records of treatment pertaining to the 
veteran's arteriosclerotic heart disease 
dated since the time of the last request 
for such information.  

2.  The veteran should be afforded VA 
rating examination to evaluate the 
severity of his service-connected 
arteriosclerotic heart disease.  The 
report of the examination should address 
both the rating criteria in effect prior 
to January 12, 1998, and the rating 
criteria in effect after January 12, 
1998.  The veteran's claims file, and all 
evidence associated with it, as well as a 
copy of the applicable old and new 
criteria, should be made available to the 
examiner for review in advance of the 
scheduled examination.  All indicated 
studies and tests should be performed.  
The examiner is requested to include a 
complete rationale for all opinions 
expressed in the typewritten report of 
the rating examination.  

3.  The RO should readjudicate the issue 
of entitlement to an evaluation in excess 
of 30 percent for arteriosclerotic heart 
disease based on all the evidence of 
record, and taking into account all 
applicable rating criteria.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case, and should be afforded an 
opportunity to respond before the case is 
returned to the Board for additional 
review.  

The purpose of this REMAND is to obtain additional 
information and development, and to ensure that all due 
process requirements have been met.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.  



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


